Citation Nr: 1228684	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  What evaluation is warranted for diffuse fibrocalcific lung disease with pleural apical thickening for the period from October 1, 2009 to April 21, 2011?

2.  What evaluation is warranted for diffuse fibrocalcific lung disease with pleural apical thickening for the period from April 22, 2011 to November 27, 2011?

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to November 28, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from December 1952 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted entitlement to service connection for diffuse fibrocalcific lung disease with pleural apical thickening and assigned an initial rating of 30 percent, effective October 25, 2002.  The Veteran appealed the initial rating.  The case was certified to the Board by the Louisville, Kentucky, RO.

In June 2010, the Board remanded the case to the RO for additional development.  The case returned to the Board for additional review.

In July 2011, the Board denied the Veteran's claim of an increased initial evaluation of diffuse fibrocalcific lung disease with pleural apical thickening prior to October 1, 2009, and remanded the issue of what initial evaluation is warranted for diffuse fibrocalcific lung disease with pleural apical thickening from October 1, 2009 to the RO for further development.  

In a May 2012 rating decision, the RO assigned a 60 percent evaluation for diffuse fibrocalcific lung disease with pleural apical thickening, effective April 22, 2011, and assigned a 100 percent rating from November 28, 2011.  The case has again returned to the Board for appellate review. 

Pertinent records in Virtual VA were reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The record raises the issue of entitlement to housebound benefits.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  For the period from October 1, 2009 to April 21, 2011, the Veteran's diffuse fibrocalcific lung disease with pleural apical thickening was not manifested by a forced expiratory volume in one second of 40- to 55-percent predicted, or; by a forced expiratory volume at one second/forced vital capacity ratio of 40- to 55-percent predicted; or, by a diffusion capacity of the lung for carbon monoxide by the single breath method of 40- to 55-percent predicted; or, by a maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

2.  For the period from April 22 to November 27, 2011, the Veteran's diffuse fibrocalcific lung disease with pleural apical thickening was not manifested by a volume in one second of less than 40 percent of predicted value; or, by a forced expiratory volume at one second/forced vital capacity ratio of less than 40-percent predicted; or, by a diffusion capacity of the lung for carbon monoxide by the single breath method of less than 40-percent predicted; or, by a maximum exercise capacity less than 15 ml/kg/min (with cardiac or respiratory limitation); or by cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or requiring outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 30 percent for diffuse fibrocalcific lung disease with pleural apical thickening for the period from October 1, 2009 to April 21, 2011 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7. 4.20, 4.97, Diagnostic Code 6603 (2011).

2.  The requirements for an initial evaluation higher than 60 percent for diffuse fibrocalcific lung disease with pleural apical thickening for the period from April 22, to November 27, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7. 4.20, 4.97, Diagnostic Code 6603.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c). 

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

At the outset, the Board notes that, in addition to service-connected diffuse fibrocalcific lung disease with pleural apical thickening, the medical evidence reflects a diagnosis of emphysema due to a long-standing history of tobacco use.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, on testing where there is no indication that it is possible to distinguish the symptoms from the Veteran's various respiratory disorders, the Board has considered all of his respiratory symptoms in evaluating his service-connected diffuse fibrocalcific lung disease with pleural apical thickening.

The Veteran's diffuse fibrocalcific lung disease with pleural apical thickening is not listed in the rating criteria.  Where the particular disability for which a veteran has been service connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  The RO rated the Veteran's disability as analogous to emphysema and assigned an initial 30 percent rating.  38 C.F.R. § 4.96, Diagnostic Code 6603.  In a May 2012 rating decision, the RO assigned a 60 percent evaluation for the Veteran's diffuse fibrocalcific lung disease with pleural apical thickening, effective April 22, 2011, and assigned a 100 percent rating from November 28, 2011.

VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006.  VA added provisions that clarify the use of pulmonary function tests in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions relating to the use of pulmonary function tests.  A review of the regulatory changes which affect the current claim, reveals that all regulatory changes pertinent to this claim were not substantive in nature, and merely interpret already existing law.  38 C.F.R. § 4.96.  As a result, the fact the Veteran's claim was pending at the time of the changes in the criteria does not impact his appeal of this decision. 

Under the applicable rating criteria, when forced expiratory volume in one second is 56 to 70 percent predicted, or when the ratio of forced expiratory volume in one second to forced vital capacity is 56 to 70 percent, or when diffusion capacity of the lung for carbon monoxide by single breath method is 56- to 65-percent predicted a 30 percent rating is assigned.  38 C.F.R. § 4.97, Diagnostic Code 6600.

A 60 percent evaluation is assigned when forced expiratory volume in one second is 40- to 55-percent predicted, or; when forced expiratory volume in one second/forced vital capacity ratio is 40- to 55-percent predicted, or; when diffusion capacity of the lung for carbon monoxide by single breath method of 40- to 55-percent predicted, or when there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

A 100 percent evaluation is assigned when forced expiratory volume in one second is less than 40 percent of predicted value, or; the ratio of forced expiratory volume in one second to forced vital capacity is less than 40 percent, or diffusion capacity of the lung for carbon monoxide by single breath method is less than 40-percent predicted, or; maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization,) or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.

The provisions of 38 C.F.R. § 4.96 instruct VA to evaluate pulmonary function tests on post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  In those cases, the VA is instructed to use the pre-bronchodilator value for rating purposes.

Period from October 1, 2009 to April 21, 2011

On VA examination in October 2009, the Veteran complained of increasing dyspnea on exertion, episodes of dyspnea at rest, and occasional episodes of wheezing.  A history of respiratory failure was denied, as were periods of incapacitation.  On physical examination, the Veteran had normal heart sounds and decreased breath sounds.  Pulmonary function testing revealed mild airway obstruction.  There was no significant bronchodilator response.  Lung volumes were consistent with mild restriction.  Diffusing capacity was moderately reduced.  A chest CT scan revealed chronic emphysematous changes with bilateral associated mild peripheral interstitial fibrosis.  The Veteran was diagnosed with fibrocalcific lung disease.  The physician found no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  The examiner failed to note whether the Veteran required outpatient oxygen therapy; however, subsequent VA treatment records indicate that he was not receiving outpatient oxygen therapy at any time during this rating period. 

Pulmonary function tests from October 2009 revealed the following results: pre-bronchodilator: forced expiratory volume at one second, 73 percent, and forced expiratory volume at one second/forced vital capacity, 73 percent; post-bronchodilator: forced expiratory volume at one second, 74 percent, and forced expiratory volume at one second/forced vital capacity, 74 percent.  His diffusion capacity of the lung for carbon monoxide was 81 percent.  The Board notes that the examiner did not perform the diffusion capacity of the lung for carbon monoxide by single breath method.  

The examiner opined that the Veteran's diffuse fibrocalcific lung disease with pleural apical thickening would have a mild to moderate impact on his ability to perform physical labor due to dyspnea on exertion.  It would not impact his ability to perform sedentary labor.  He noted that the degree of pulmonary fibrosis appeared to be mild and stable compared to prior chest radiograph descriptions.

The October 2009 pulmonary function test results showed the Veteran's results as significantly better than those of forced expiratory volume at one second, forced expiratory volume at one second/forced vital capacity, or diffusion capacity of the lung for carbon monoxide of 55 percent, which is necessary to warrant a 60 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6603.  While the Board notes that the examiner did not use the diffusion capacity of the lung for carbon monoxide single breath method, the remaining results of the pulmonary function test demonstrated far superior findings than those necessary to support assigning a 60 percent rating.  The October 2009 VA examiner also noted that the Veteran's degree of pulmonary fibrosis appeared to be mild and stable.  Thus, the preponderance of the evidence shows the Veteran's lung disability was best evaluated with the assigned 30 percent rating for the period from October 1, 2009 to April 21, 2011.  38 C.F.R. § 4.7.

VA outpatient records show the Veteran's respiratory symptoms remained consistent with the 2009 findings up through April 21, 2011.  These records reflect that the Veteran's lung disability was not the subject of his various complaints.  Thus, the Veteran's lung disability most nearly approximated the assigned 30 percent rating for the period from October 1, 2009 to April 21, 2011.  38 C.F.R. §§ 4.1, 4.7, 4.20, 4.97, Diagnostic Code 6603.  There is no factual basis for a staged rating for any portion of that period.

Period from April 22, 2011 to November 27, 2011

In April 2011, the Veteran was afforded a pulmonary function test in the course of his treatment at the VA Medical Center.  The test revealed the following results: pre-bronchodilator: forced expiratory volume at one second, 49 percent, and forced expiratory volume at one second/forced vital capacity, 63 percent; post-bronchodilator: forced expiratory volume at one second, 49 percent, and forced expiratory volume at one second/forced vital capacity, 82 percent.  His diffusion capacity of the lung for carbon monoxide was 94 percent.  The Board notes that the examiner did not perform the diffusion capacity of the lung for carbon monoxide by single breath method.

The April 2011 pulmonary function test results showed that the Veteran's lung function was considerably better than findings necessary to assign a 100 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6603.  While the Board notes that the test does not contain results of test using the diffusion capacity of the lung for carbon monoxide single breath method, the remaining test results (i.e., forced expiratory volume at one second and forced expiratory volume at one second/forced vital capacity) were both higher than what is required for a 100 percent rating.  Thus, the preponderance of the evidence shows the Veteran's lung disability to have most nearly approximated the assigned 60 percent rating for the period from April 22, 2011 to November 27, 2011.  38 C.F.R. § 4.7.

VA outpatient records show the Veteran's respiratory symptoms remained consistent during this period.  These records contain no pertinent information that would result in a higher rating.  Thus, the Veteran's lung disability most nearly approximated the assigned 60 percent rating for the period from April 22, 2011 to November 27, 2011.  38 C.F.R. §§ 4.1, 4.7, 4.20, 4.97, Diagnostic Code 6603.  There is no factual basis for a staged rating for any portion of that period.

The Court has held that the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

On review and as discussed, the rating criteria for the appellant's lung disease reasonably describe the Veteran's disability level and symptomatology.  That is, the assigned evaluations consider the Veteran's level of pulmonary function, and higher schedular evaluations are available if the disability picture were to more nearly approximate a greater level of disability.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral for extraschedular evaluation is not in order.  Id.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an initial rating higher than 30 percent for diffuse fibrocalcific lung disease with pleural apical thickening for the period from October 1, 2009 to April 21, 2011, is denied.

Entitlement to an initial rating higher than 60 percent for diffuse fibrocalcific lung disease with pleural apical thickening for the period from April 22, 2011 to November 27, 2011, is denied.


REMAND

Prior to the assigned 100 percent rating for his lung disorder, the Veteran had claimed that his pulmonary disorder prevented him from working.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  While the this issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue.  

The RO must adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability prior to November 28, 2011.  If the claim is denied the RO must issue a supplemental statement of the case and afford the appellant and his representative a reasonable period of time within which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


